Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 16-BG-1094

IN RE CLAIRE L.K.K. OGILVIE
                                                     2016 DDN 174
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 985726

BEFORE: Fisher and McLeese, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                              (FILED –June 21, 2018)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction, this court’s
April 25, 2018, order that lifted a previously imposed stay of the proceedings and
directed respondent to show cause why reciprocal discipline should not be
imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it
appearing that respondent filed the required D.C. Bar R. XI §14 (g) affidavit on
January 24, 2017, but failed to file a response to this court’s order to show cause, it
is

       ORDERED that Claire L.K.K. Ogilvie is hereby disbarred from the practice
of law in the District of Columbia nunc pro tunc to January 24, 2017. See In re
Sibley, 990 A.2d 483 (D.C. 2010), and In re Fuller, 930 A.2d 194, 198 (D.C. 2007)
(rebuttable presumption of identical reciprocal discipline applies to all cases in
which the respondent does not participate).



                                 PER CURIAM